Kaman Corporation 1332 Blue Hills Avenue Bloomfield, CT06002 (860) 243-6302 (860) 243-7354 Fax william.denninger@kaman.com William C. Denninger Senior Vice President and Chief Financial Officer June 12, Via Facsimile (703) 813-6968 and Federal Express Mr. Rufus Decker Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549-0510 FOR COMMISSION USE ONLY RE: SEC Letter dated May 21, 2009 Re: Form 10-K for the fiscal year ended December 31, 2008 Form 10-Q for the fiscal period ended April 3, 2009 Definitive Proxy Statement on Schedule 14A filed February 26, 2009 File No. 000-01093 Dear Mr. Decker: Thank you for your recent letter providing comments on the disclosures contained in the captioned SEC filings. We appreciate your input and trust that you will find this letter responsive. Our responses follow and are presented in the order found in your letter. Kaman Corporation Form 10-K for the Year Ended December 31, 2008 Business, page 3 1. SEC Comment: We note from your Management’s Discussion and Analysis on page 32 that your increased use of cash in operating activities was primarily attributable to higher working capital requirements. In future filings, please discuss your practices, and those of your industry, relating to working capital items.See Item 101(c)(1)(vi) of Regulation S-K. Response: In future Form 10-K filings, we will expand the “Business” section to include a discussion of our working capital practices as well as those of the industries in which we operate. 2. SEC Comment: In future filings please clearly disclose your long-lived assets by geography in accordance with Item 101 (d)(1)(ii) of Regulation S-K. Response: In future Form 10-K filings, we will expand our “Business” section to include disclosure of our long-lived assets by geography in accordance with Item 101(d)(1)(ii) of Regulation S-K. Mr. Rufus Decker June 12, Page 2 Risk Factors, page 8 3. SEC Comment: We note your statement that your “business, financial condition, operating results and cash flows can be impacted by a number of factors, including, but not limited to, those set forth below.” In future filings, please disclose all known material risk factors. Response: We disclose all known material risk factors, and will remove all language to the contrary from future filings. Properties, page 15 4. SEC Comment: We note from page 71, under Note 17 to your consolidated financial statements, that you have rent commitments under various leases for office space, warehouses, land, and buildings. In future filings, please disclose which of your principal properties are not held in fee or are subject to any major encumbrance and describe briefly how these properties are held. See Item 102 of Regulation S-K. Response: In future Form 10-K filings, we will expand our “Properties” discussion to disclose which, if any, of our principal properties are not held in fee or are subject to any major encumbrance and describe briefly how those properties are held. Management’s Discussion and Analysis of Financial Condition and Results of Operations Warranty and Contract-Related Matters, page 27 5. SEC Comment: Please revise your future filings to include those disclosures required by paragraphs 8-10 of SFAS 5 as well as Question 3 of SAB Topic 5:Y. Your disclosures should include the amount of damages alleged by claimants and an assessment as to whether your risk of loss associated with these contingencies is remote, reasonably possible or probable. To the extent that losses are reasonably possible, your disclosures should give an estimate of the possible loss or range of loss or state that such an estimate cannot be made. Response: In future filings, we will revise our disclosures to include those required by paragraphs 8-10 of SFAS 5 as well as Question 3 of SAB Topics 5:Y. Liquidity and Capital Resources, page 31 6. SEC Comment: Your disclosures on pages 67 through 70 show a significant decrease in the funded status of your qualified pension plan from December 31, 2007 to December 31, 2008 as well as a reduction in the percentage of your qualified pension plan assets invested in equity securities. You also indicate on page 31 that you expect a significant increase in pension expense in 2009. Please revise your future filings to discuss the impact of the above factors in the estimates and assumptions used during the year ended December 31, 2008 as well as the expected impact of these factors on your future determination of net periodic pension costs. Please also revise your future filings to discuss why your use of an 8% expected rate of return continues to be appropriate for 2008 in light of your current asset allocations at December 31, 2008 and current investment policy for the qualified pension plan. Mr. Rufus Decker June 12, Page 3 Response: In future filings, we will address the above factors and their impact on our estimates, assumptions and net periodic pension cost. Additionally, we will add discussion as to the appropriateness of our expected rate of return in relation to our asset allocation and investment policies. Financing Arrangements, page 33 7. SEC Comment: If it is reasonably likely that you will not be in compliance with any of your material debt covenants, please revise your future filings to expand your discussion of financial covenant compliance to also disclose the actual amounts/ratios as of each reporting date. This will allow readers to understand how much cushion there is between the required amounts/ratios and the actual amounts/ratios. Please also consider showing the specific computations used to arrive at the actual amounts/ratios with corresponding reconciliations to US GAAP amounts, if necessary. See Sections I.D and IV.C of the SEC Interpretive Release No. 33-8350 and Question 10 of our FAQ Regarding the Use of Non-GAAP Financial Measures dated June 13, 2003. Response: At December 31, 2008, we exceeded our debt covenant measures by a substantial margin, and did not foresee non-compliance with our debt covenants in the next twelve months or beyond. In future filings, at each reporting date, we will expand our disclosures regarding our material debt covenants, if we believe it is reasonably likely that we will not be in compliance therewith. Critical Accounting Estimates – Goodwill and Other Intangible Assets, page 37 8. SEC Comment: Please revise your future filings to provide better insight into your accounting for goodwill and intangible assets by disclosing the following: · The reporting unit level at which you test goodwill for impairment and your basis for that determination; · Why management selected the discounted cash flow technique as being the most meaningful in preparing your goodwill impairment analyses; · The extent to which you used any valuation techniques other than the discounted cash flow method, the reasons why any other techniques were used and how you weighted each of the methods, if applicable, used including the basis for that weighting; · A qualitative and quantitative description of the material assumptions used and a sensitivity analysis of those assumptions based upon reasonably likely changes; · If applicable, how the assumptions and methodologies used for valuing goodwill in the current year have changed since the prior year highlighting the impact of any changes; and · The amount of goodwill recorded for KPP Orlando as of December 31, 2008 which is considered at risk of impairment due to the design and production issues at the facility as described on page Response: In future Form 10-K filings, we will update our disclosures to provide better insight into the accounting for our goodwill and intangible assets. Mr. Rufus Decker June 12, Page4 Quantitative and Qualitative Disclosures About Market Risk, page 43 9. SEC Comment: In future filings, please provide quantitative information about your exposure to market risk as of the end of the latest fiscal year as required by Item 305(a) of Regulation S-K. Response: In future Form 10-K filings, we will provide quantitative information about our exposure to market risk as of the end of the latest fiscal year. Consolidated Financial
